DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the amendments filed 11/29/2021. Claims 1, 3, 4, 6, and 8-10 are currently pending. Claims 1, 3, 4, 6, 8, and 9 have been amended. The cancelation of claims 2, 5, and 7 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	In this case, the limitations “separator means” of claim 1 and “actuation means” of claim 3, and are being interpreted under 35 U.S.C. 112(f) with the “separator means” corresponding to element 64 and the “actuation means” corresponding to element 40.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sala (US 2009/0199512 A1) in view of Kitigawa (EP 0076093).
	Regarding claim 1, Sala discloses an apparatus for filling bags with products comprising a feeding station (at 2 – Fig. 1) which feeds first bags (3 – Fig. 1) to a filling station (the portion of Fig. 1 that extends from the top edge of 15 to the bottom edge 29 – Fig. 1) which fills second bags (6 – Fig. 1) with the first bags (para. 0033), a meshed material feeding station (the portion of 4 extending from 5 to the left edge of 26 – Fig. 1) used to form bands of second bags (para. 0015, lines 2-5), a closing and cutting station (the portion of 4 extending from the right edge of 30 – Fig. 1) which closes and cuts second bags filled with the first bags (para. 0017), said filling station being an intermediate station between said meshed material feeding station and said closing and cutting station (see Fig. 1), a selector device (the assembly of 14 and 18 – Fig. 2), integrated in the filling station, the selector device comprises a movable case (18 – Fig. 2) for an alternating opening and closing of parallel and side-by-side transportation lines (73, 74 – Fig. 2 and para. 0023) in the filling station (the portion of Fig. 1 that extends from the top edge of 15 to the bottom edge 29 – Fig. 1), said selector device being hinged to an upper end of a diaphragm (14 – Fig. 2) separating the transportation lines, wherein the selector device is (29, 30 – Fig. 1) for unloading said first bags into second bags (paras. 0023 and 0026); a separator means (50 – Fig. 2) placed in correspondence with the filling station (the portion of Fig. 1 that extends from the top edge of 15 to the bottom edge 29 – Fig. 1), said separator means being vertically movable along a guide (51 – Fig. 3), wherein the guide is aligned with the diaphragm along a longitudinal axis (an axis running from right to left in Fig. 3 that passes through the length of the 51 – Fig. 3 and 14 – Fig. 2) of the filling station, wherein the separator means is positioned between the collection/accumulation devices (see Fig. 2 in view of Fig. 1), wherein vertical movement of the separator means intersects the longitudinal axis of the filling station (50 – Fig. 2 moves up and down in Fig. 3 and the longitudinal axis runs from right to left), and wherein the separator means is positioned between the collection/accumulation devices (see Fig. 2 in view of Fig. 1) and vertical movement of the separator means along the guide facilitates lateral contact between two first bags aligned with each other up to a complete filling of a second bag with an orderly arrangement of first bags (para. 0029); wherein the respective collection/accumulation devices each comprise a funnel-shaped container (31, 32 – Fig. 2) open above and closed below by a flap (33, 34 – Fig. 2) hinged to said funnel-shaped container element (para. 0026, lines 1-3).
However, Sala does not expressly disclose a second flap.
	Kitigawa teaches a funnel-shaped container (32 – Fig. 1) open above and closed below by way of a pair of opposed flaps comprising a first flap (21 – Fig. 2) and a second flap (21’ – Fig. 2), respectively, hinged to said funnel-shaped container and operated synchronously and simultaneously for opening and closing (pg. 6, lines 9-13) in order to provide a centered fall by gravity of articles into a container. One of ordinary skill in the art, upon reading the teaching of Kitigawa, would have recognized that the funnel-shaped container of Kitigawa and the funnel-shaped container of Sala are analogous structures. One of ordinary skill in the art would have also recognized that using a second flap in the funnel-shaped container element of Kitigawa has the advantage of ensuring that more gravitational force is applied to an object located in the funnel-shaped container element thereby ensuring a more reliable release of the object when the flaps open.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the funnel-shaped container element of Sala to comprise a second flap as taught by Kitigawa in order to ensure a more reliable release of a product.

Sala, as modified by Kitigawa, further teaches:
	Claim 3, wherein movement of the case (18 – Fig. 2, Sala) in the case is controlled by presence/position sensors (20, 21 – Fig. 1, Sala) which detect a presence/position of the first bags and is rotationally driven by way of actuation means (19 – Fig. 1, Sala).

Claim 6, the opening/closing operation of the pair of opposed flaps (21, 21’ – Fig. 2, Kitigawa) in the collection/accumulation device (29, 30 – Fig. 1, Sala) comprises an actuator (24 – Fig. 2) connected to the funnel-shaped container element (32 – Fig. 1, Kitigawa) and to the (21 – Fig. 2, Kitigawa), a lever (the lever mechanism, pg. 5, lines 11-15, Kitigawa) being arranged to connect the second flap to the first flap (21’ – Fig. 2, Kitigawa) in order to transmit motion from the second flap to the first flap (pg. 5, lines 11-15, Kitigawa).

	Claim 9, a method comprising the following steps: feeding first bags (3 – Fig. 1, Sala) from a feeding station (the portion of 4 extending from 5 to the left edge of 26 – Fig. 1, Sala) to a filling station (the portion of Fig. 1 that extends from the top edge of 15 to the bottom edge 29 – Fig. 1, Sala) by way of a conveyor belt (2 – Fig. 1, Sala), wherein the filling station comprises: a selector device (the assembly of 14 and 18 – Fig. 2, Sala), integrated in the filling station, the selector device comprises a movable case (18 – Fig. 2, Sala) for an alternating opening and closing of parallel and side-by-side transportation lines (73, 74 – Fig. 2 and para. 0023, Sala) in the filling station (the portion of Fig. 1 that extends from the top edge of 15 to the bottom edge 29 – Fig. 1, Sala), said selector device being hinged to an upper end of a diaphragm (14 – Fig. 2, Sala) separating the transportation lines, wherein the selector device is adapted to automatically sort and select the first bags fed by the feeding station and to move them onto transportation lines suitable for transferring said first bags, after being sorted, towards respective collection/accumulation devices (29, 30 – Fig. 1, Sala); a separator means which is vertically movable along a guide (51 – Fig. 3, Sala), wherein the guide is aligned with the diaphragm along a longitudinal axis (an axis running from right to left in Fig. 3 that passes through the length of the 51 – Fig. 3 and 14 – Fig. 2, Sala) of the filling station, wherein the separator means is positioned between the collection/accumulation devices (see Fig. 2 in view of Fig. 1, Sala), wherein vertical movement of the separator means intersects the longitudinal (50 – Fig. 2 moves up and down in Fig. 3 and the longitudinal axis runs from right to left, Sala), and wherein the separator means is positioned between the collection/accumulation devices (see Fig. 2 in view of Fig. 1, Sala); wherein the respective collection/accumulation devices each comprise a funnel-shaped container (31, 31 – Fig. 2, Sala) open above and closed below by way of a pair of opposed flaps comprising a first flap (21 – Fig. 2, Kitigawa) and a second flap (21’ – Fig. 2, Kitigawa), respectively, hinged to said funnel-shaped container and operated synchronously and simultaneously for opening and closing (pg. 6, lines 9-13, Kitigawa); feeding a second bag (6 – Fig. 1, Sala) formed in a meshed material feeding station to the filling station and below the collection/accumulation devices (29, 30 – Fig. 1 and para. 0015, lines 2-5, Sala); moving the separator means (50 – Fig. 2, Sala) down into the second bag, which is open, in order to allow the second bag to receive the first bags (3 – Fig. 1 and para. 0029, Sala); operating the selector device (the assembly of 14 and 18 – Fig. 2, Sala) which sorts the first bags coming from the feeding station alternatingly into each of the transportation lines (para. 0032, lines 1-4, Sala), said first bags being moved to the collection/accumulation devices by way of conveyor belts (12, 13 – Fig. 1, Sala) in the respective transportation lines (para. 0032, lines 1-4, Sala); opening the flaps (33, 34 – Fig. 3, Sala) in each individual collection/accumulation device simultaneously and synchronously to make the first bags fall by gravity into the second bag (para. 0041, lines 7-10, Sala); making the separator means slide along the guide and progressively lift the separator means upward as the second bag gets filled with the first bags (para. 0029, Sala); moving the second bag filled with the first bags in the direction of the closing and cutting station where said second bag is closed above and subsequently vertically cut along a separation portion and separated from a second (para. 0017, Sala); wherein said steps are controlled by a control unit based on signals provided by sensors (the circuitry that controls the sensors, para. 0043, Sala).

	Claim 10, while the first bags (3 – Fig. 1, Sala) are fed in the filling station (the portion of Fig. 1 that extends from the top edge of 15 to the bottom edge 29 – Fig. 1, Sala) a count is made of the first bags that are conveyed in the first transportation line and in the second transportation line (para. 0032, lines 4-7, Sala), the control unit disabling the opening of the flaps (33, 34 – Fig. 3, Sala) in the collection/accumulation devices (29, 30 – Fig. 1, Sala) above that portion of the second bag (6 – Fig. 1, Sala) which comprises a greater number of first bags, whenever the difference between the number of first bags inserted into the second bag and coming from the first or second transportation line, temporarily stops the conveyor belt in the corresponding transportation line, and only enables the moving of one transportation line and of the collection/accumulation device above that portion of the second bag which contains a lower number of first bags (para. 0034 and 0042, lines 6-9, Sala).

Claim 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sala (US 2009/0199512 A1) in view of Kitigawa (EP 0076093) and Applicant Admitted Prior Art (AAPA). Note that Official Notice was taken in the Office Action dated 7/29/2021. Since applicant has not challenged the Official Notice in the response filed 11/29/2021, the subject matter of the Official Notice has become applicant admitted prior art.
	Regarding claim 4, Sala, as modified by Kitigawa, teaches essentially all of the elements of the claimed invention in claim 3.

	In this case, as admitted by applicant, it is old an well known in the art to drive a hinged case back and forth using a rocker hinged to the case and driven into rotation about its fulcrum point by way of one or two actuators.
	Since Sala, as modified by Kitigawa, already discloses that an actuator (19 – Fig. 1, Sala) is used to drive the case, it would have been obvious, to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention, to have used as rocker as the mechanism for moving the case back and forth since Sala, as modified by Kitigawa, is silent with regards to the structure of the actuation means and a rocker is an old and well known mechanism for moving the case back and forth.

	Regarding claim 8, Sala, as modified by Kitigawa, discloses essentially all of the elements of the claimed invention in claim 1 and further discloses that there is some automation of the apparatus (0034, Sala).
	However, Sala, as modified by Kitigawa, does not expressly disclose of control panel.
	In this case, as admitted by applicant, it is old and well known in the art to include a control panel on a filling apparatus, wherein the control panel makes up an operator interface which includes a control unit and enables the operator to display and set the production steps, to monitor the working cycle, to modify the working parameters, and further comprises product presence sensors and meters for acquiring data of the production cycle and sending it to the control unit to enable the operator to adjust and modify the production cycle. One of 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have incorporated a control panel and presence sensors in order to allow the apparatus to accommodate different types of products and thereby increase the applicability of the apparatus.

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.
	Regarding claims 1 and 9, applicant argues the following:
“Sala does not discloses an apparatus for filling a first bag with a plurality of second bag smaller than the first bag wherein it is provided with a separator which is vertically and progressively movable along the guide to make it easier a correct lateral contact between two first bags aligned with each other up to a complete filling of a second bag with an orderly arrangement of first bags. Furthermore, Sala does not disclose a separator which is aligned with a diaphragm (separating two transportation lines) and the longitudinal axis of the filling station, and which is positioned between collection/accumulation devices.”

	However, it is noted that applicant has simply asserted that Sala does not teach the claimed elements and has not addressed the interpretation set forth in the rejection dated 7/29/2021 covering the disputed elements. For the elements that applicant has asserted are not taught by Sala, see the rejections of claims 1 and 9 above. Therefore, applicant’s arguments are found to be not persuasive.


“Sala does not disclose that inclined ramp as funnel-shaped and closed by way of a pair of opposed flaps defined by a first flap and a second flap respectively, hinged to said funnel-shaped container element and operated synchronously and simultaneously for opening/closing. 
Moreover, Sala does not disclose that the movable separator is aligned with the diaphragm (separating the two transportation lines) and positioned between the collection/accumulation devices along the longitudinal axis of the filling station.”

	However, it is noted that funnel-shaped simply requires a converging end. It is clear from Fig. 3 of Sala, that elements 31 and 32 have converging ends that are funnel “shaped.” Regarding the alignment of the separator with the diaphragm, see the explanation set forth in the rejection of claim 1 above. Therefore, applicant’s argument is found to be not persuasive.

	Regarding claims 1 and 9, applicant argues the following:
“The skilled in the art would not modify Sala in view of Kitagawa substituting the disclosed inclined ramp of Sala with the shutter of Kitagawa and would not be able to achieve a correct, quick, and immediate as well as centered fall of the first bags down into the second bags and the filling of said second bags with a constant number of first bags, reducing the percentage of rejections.
	Nor does either Sala or Kitagawa give a hint for modifying the separator of Sala in order to be placed between the collection/accumulation devices (in Sala the inclined ramps) to be aligned with a longitudinal axis of the filling station.”

	However, it is noted that applicant has simply asserted that one of ordinary skill in the art would not modify Sala by Kitigawa without providing any evidence or supporting reasoning. Furthermore, regarding the alignment of the separator with the longitudinal axis, see the explanation set forth in the rejection of claim 1 above. Therefore, applicant’s arguments are found to be not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
1/7/2022